

	

		II

		109th CONGRESS

		1st Session

		S. 238

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to exclude

		  from gross income interest received on loans secured by agricultural real

		  property. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Rural Economic Investment Act of

			 2005.

		

			2.

			Exclusion for interest on loans secured by agricultural real

			 property

			

				(a)

				In general

				Part III of subchapter B of chapter 1 of the Internal Revenue

			 Code of 1986 (relating to items specifically excluded from gross income) is

			 amended by inserting after section 139A the following new section:

				

					

						139B.

						Interest on loans secured by agricultural real

				property

						

							(a)

							Exclusion

							Gross income shall not include interest received by a qualified

				lender on any qualified real estate loan.

						

							(b)

							Definitions

							For purposes of this section—

							

								(1)

								Qualified lender

								The term qualified lender means any bank or

				savings association the deposits of which are insured under the

				Federal Deposit Insurance Act

				(12 U.S.C.

				1811 et seq.).

							

								(2)

								Qualified real estate loan

								The term qualified real estate loan means any loan

				secured by agricultural real estate or by a leasehold mortgage (with a status

				as a lien) on agricultural real estate. For purposes of the preceding sentence,

				the determination of whether property securing such loan is agricultural real

				estate shall be made as of the time the interest income on such loan is

				accrued.

							

								(3)

								Agricultural real estate

								The term agricultural real estate means—

								

									(A)

									real property used for the production of 1 or more agricultural

				products, and

								

									(B)

									any single family residence—

									

										(i)

										which is the principal residence (within the meaning of section

				121) of its occupant,

									

										(ii)

										which is located in a rural area (as determined by the

				Secretary of Agriculture), which is not within a Metropolitan Statistical Area

				(as defined by the Office of Management and Budget) and which has a population

				(determined on the basis of the most recent decennial census for which data are

				available) of 2,500 or less, and

									

										(iii)

										which is purchased or improved with the proceeds of the

				qualified real estate loan.

									

							(c)

							Coordination with Section

				265

							Qualified real estate loans shall be treated as obligations

				described in section 265(a)(2) the interest on which is wholly exempt from the

				taxes imposed by this subtitle.

						.

			

				(b)

				Clerical amendment

				The table of sections for such part III is amended by inserting

			 after the item relating to section 139A the following new item:

				

					

						Sec. 139B. Interest on loans secured by

				agricultural real

				property.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

